Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

21. (Currently Amended) A combustion engine comprising: 
at least one combustion chamber; 
a first bleed air supply fluidly coupled to a portion of the combustion engine upstream of the combustion chamber; 
a second bleed air supply fluidly coupled to a portion of the combustion engine downstream of the combustion chamber; 
a first thermal bus including a thermal source and a thermal dump fluidly coupled to one another and through which a heat transfer fluid flows; and a
 turbomachine comprising: 
a compressor, a rotary pump, and a first turbine mounted to a common shaft, with the compressor and the rotary pump in serial flow arrangement; 
wherein the compressor is fluidly coupled to the first bleed air supply, the first turbine is fluidly coupled to the second bleed air supply, and the rotary pump is fluidly coupled to the first thermal bus to pump [[a]]the heat transfer fluid through the first thermal bus from the thermal source to the thermal dump; and 
wherein the thermal source is fluidly coupled to at least a portion of an external system and draws heat away from at least a portion of the external system.

Allowable Subject Matter
Claims 1-18 and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
i.	In claims 1 and 13, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a combustion engine comprising, among other features, 
a thermal source and a thermal dump fluidly coupled to one another and through which a heat transfer fluid flows; and 
a turbomachine comprising: 
a compressor, a rotary pump, and a first turbine mounted to a common shaft, in serial flow arrangement; 
wherein the compressor is fluidly coupled to the first bleed air supply of the combustion engine, the first turbine is fluidly coupled to the second bleed air supply of the combustion engine, and the rotary pump is fluidly coupled to the first thermal bus to pump the heat transfer fluid from the thermal source to the thermal dump; and 
wherein the turbomachine comprises a working airflow different from the heat transfer fluid.
In claim 21, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a combustion engine comprising, among other features, 
a thermal source and a thermal dump fluidly coupled to one another and through which a heat transfer fluid flows; and 
a turbomachine comprising: 
a compressor, a rotary pump, and a first turbine mounted to a common shaft; 
wherein the compressor is fluidly coupled to the first bleed air supply of the combustion engine, the first turbine is fluidly coupled to the second bleed air supply of the combustion engine, and the rotary pump is fluidly coupled to the first thermal bus to pump the heat transfer fluid from the thermal source to the thermal dump; and 
wherein the thermal source is fluidly coupled to at least a portion of an external system and draws heat away from at least a portion of the external system. 

ii.	Claims 2-12, 14-18, and 20 are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741